 IntheMatter of GENERAL METALS CORPORATIONandAMALGAMATEDASSOCIATION OF IRON,STEEL AND TIN WORKERS OF 'NORTHAMERIOA,THROUGH THES.W.O.C. AFFILIATED WITH THE C. I.O.Case No. R-1628CERTIFICATION OF REPRESENTATIVESFebruary 3, 1940On December26, 1939,the National Labor Relations Board issueditsDecision and' Direction of Election in the above-entitled proceed-iilgs.1Pursuant to the Direction of Election, an election by secretballot was conducted on January 16, 1940, under the direction andsupervision of the Regional Director for the Twenty-first Region(Los Angeles, California).. On January 17, 1940, the Regional Di-rector, acting pursuant to Article III, Section 9, of National LaborRelations BoardRulesand Regulations-Series 2, issued and dulyserved upon the parties his Election Report.No objections to theconduct of the ballot or the Election Report have been filed by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of eligible voters ----------------------------141Total number of ballotscast_______________________________134Total number of votes forAmalgamatedAssociationof Iron,Steel and TinWorkers of North America,through theS.W. 0. C. affiliated with the C. I. 0____________________90Totalnumber of votes against Amalgamated Association ofIron, Steel and Tin Workersof North America, throughthe S. W. 0. C. affiliated with the C. I. 0_________________43Total number of challenged ballots------------------------1Total number of void ballots______________________________0Total number of blank ballots_____________________________0Since the number of challenged ballots cannotaffectthe result of theelection, we find it unnecessary to pass upon the challenges.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of118 N. L. R. B. 708.20 N. L.R. B., No. 8.12111 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT is HEREBY CERTIFIEDthat Amalgamated Association of Iron, Steeland Tin Workers of North America, Lodge No. 2018, through theS._W. 0. C. affiliated with the C. I. 0., has been designated andselected by a majority of all production and maintenance employeesof General Metals Corporation, Vernon, California, including ham-mer men, heaters, die sinkers, machinists, blacksmiths, blacksmithhelpers, press operators, press helpers, molders, molder helpers, coremakers, and laborers, but excluding supervisory employees having thepower to hire and discharge and clerical employees, as their repre-sentative for the purposes of collective bargaining, and that pursuantto the provisions of Section 9 (a) of the National Labor RelationsAct, Amalgamated Association of Iron, Steel. and Tin. Workers ofNorth America, Lodge No. 2018, through the S.. W. 0. C. -affiliatedwith the C. I. 0., is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.